Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 20, 2022, wherein claim 1 is amended and claims 2 and 23 are canceled.  This application is a continuation of US application 15/113127, now US patent 10603300, filed July 21, 2016, which is a national stage application of PCT/EP2015/050940, filed January 20, 2015, which claims benefit of provisional applications EP14152327.4, filed January 23, 2014, and EP14186477.7, filed September 25, 2014.
Claims 1, 7-17, and 22 are pending in this application.
Claims 1, 7-17, and 22 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted April 20, 2022, with respect to the rejection of claims 1, 2, and 7-17 under 35 USC 103 for being obvious over Liou et al. in view of Eckhardt et al., has been fully considered and found to be persuasive top remove the rejection as the claims have been amended so as to be specifically directed to methods using a dosage of the active agent shown to produce unexpected results.  Therefore the rejection is withdrawn.

The terminal discloser submitted April 20, 2022, has been approved and is persuasive to remove the rejection of claims 1, 2, 7019, and 22-23 for claiming the same invention as claims 1-19 of US patent 10603300.  Therefore this rejection is withdrawn.

	Currently claims 1, 7-17, and 22 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 20, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of treating a canine animal suffering from one of a number of metabolic disorders comprising administering to the canine animal a specific amount of a SGLT2 inhibitor having a specific structure corresponding to the compound velagliflozin.  The metabolic disorders recited in the claims are associated in some manner or another with hyperglycemia, impaired glucose tolerance, and/or obesity, and are therefore within the scope of disorders that one of ordinary skill in the art would have reasonably considered to be treatable through SGLT2 inhibition using a compound such as velagliflozin.  Therefore the claims meet the requirements for enablement and written description under 35 USC 112(a).
	The claimed therapeutic method is furthermore seen to be novel and non-obvious over the prior art.  While the prior art, for example Liou et al. (of record in previous action) generally discloses treating metabolic disorders related to glucose regulation using SGLT2 inhibitors, and includes dogs among the species that can be treated in this manner, the prior art does not disclose the specific embodiment wherein a canine subject is treated with the particular claimed dosage of the specific compound velagliflozin as recited in the present claims.  Furthermore the declaration of Dania Birte Reiche under 37 CFR 1.132, submitted January 20, 2022, discloses that the optimal dosage of velagliflozin for treating a dog is between 0.03-0.3 mg/kg, which is less than the dosage of 2.0 mg/kg which would be expected based on generally used calculation of allometric scaling between species.  Since the claims as amended specifically require a dosage of less than 2.0 mg/kg, the declaration is persuasive to establish a finding of unexpected results and overcome any prima facie case of obviousness based on the art.
Accordingly, Applicant’s amendment and terminal disclaimer submitted April 20, 2022, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/25/2022